MEMORANDUM **
In these consolidated petitions, Mohinder Singh, a native and citizen of India, petitions for review of the orders of the *448Board of Immigration Appeals (“BIA”) denying his motions to reopen and to reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.2005), we deny the petitions for review.
The BIA did not abuse its discretion in denying Singh’s motion to reopen as untimely because it was filed more than two years after the BIA’s final order of removal. See 8 U.S.C. § 1229a(e)(7)(C)(i) (motion to reopen must be filed within ninety days of final order of removal). We need not reach the underlying merits of the motion to reopen.
The BIA was within its discretion in denying Singh’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision denying his motion to reopen. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
In 05-71616, PETITION FOR REVIEW DENIED.
In 05-72797, PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.